Citation Nr: 1120235	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  06-01 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a rating in excess of 20 percent for a left knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 







INTRODUCTION

The Veteran had active service from March 1976 to March 1978.

This matter originally came to the Board of Veterans' Appeals (Board) from a July 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which, in pertinent part, found that the Veteran was not entitled to a rating in excess of 10 percent for chondromalacia, left knee.  A May 2005 decision review officer (DRO) decision granted the Veteran a 20 percent rating for chondromalacia, left knee, effective February 26, 2004.  

The issue has been recharacterized to comport to the evidence of record and the development of the Veteran's claim.

In May 2006, the Veteran submitted additional evidence, and in May 2011 a waiver of consideration of that evidence by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an evaluation in excess of 20 percent for a left knee disability.  

VA's duty to assist a claimant includes providing a medical examination when necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).

Since the Veteran's last VA examination assessing the severity of his left knee disability in February 2005, the Veteran has submitted two written statements from his co-workers indicating that they have witnessed his knee buckling and giving out and that he almost fell while at work.  Additionally, the Veteran submitted an April 2006 private medical treatment record noting that he was seen for his left knee condition.  He has problems walking up stairs and knee pain and is planning to have arthroscopic surgery through VA.  Because the evidence of record indicates that the Veteran's service-connected left knee disability may have worsened since his last VA examination, which was over 6 years ago, a new VA medical examination is necessary to assess the current severity of the Veteran's service connected left knee disability before the Board adjudicates his claim.  See 38 C.F.R. § 3.159(c)(4). 

The appellant is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected left knee disability.  All indicated tests should be conducted, and the examiner should report the Veteran's range of motion findings and note any pain, pain on use, weakness, incoordination, or excess fatigability of the left knee.

The claim folder must be made available to the examiner for review in conjunction with the examination.  A detailed rationale for any medical opinions offered must be provided.

2.  Thereafter, the claim should then be readjudicated.  If the claim remains denied, the RO should issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal, and allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


